DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-20 filed as preliminary amendment, are currently pending and have been considered below.
Priority
Application 17/218,670 is filed on 03/31/2021. Acknowledgment is made of applicant’s claim for domestic priority for 63/116,496 filed on 11/20/2020 and 63/116,502 filed on 11/20/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,6,9,12,14-15,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. (US 2021/0158155 A1), (hereinafter Zhang) in view of Bose (US 2010/0268930 A1) (hereinafter Bose). 
Regarding claim 1 Zhang teaches a method for configuring a power meter comprising (Para 0091): 
	providing toggle data from a plurality of signals in a circuit (Para 0032, “toggle rate for a circuit in a power window”) for a plurality of clock cycles (Para 0034, clock cycles); 
	generating a plurality of feature vectors (Para 0060, “dense feature vector”, claim 11), each vector dependent upon the toggle data for a plurality of clock cycles in a first-time window (Fig 4, Para 0048); for each feature vector of the plurality of feature vectors, generating a target power usage value from power usage data (Fig 2D, “average power estimate”) for the circuit in a second time window ( Claim 13 and 14); and 
	determining a power model (Para 0049, “For example inferred toggle rates for combinational gates across two power windows may be calculated in parallel in one forward inference pass through the model to generate inferences for both. These inferences may be applied to generate two sets of average powers”) based on the plurality of feature vectors and corresponding target power usage values, said 	determining including (Para 0050, “input to the model is three-dimensional vector”): 
modeling a first power usage as a weighted sum (Para 0047, weighted sum) of toggle data in a feature vector for a set of weight values (Para 0047, “weighted multiple sum”. Para 0050 discusses vector);
	 determining values of the weight values (Para 0047, weighted sum) to minimize a loss function that includes a difference (Para 0065 -0067) between a power usage and the modelled power usage (Para 0138 low power), and penalty function of the weight values (Para 0035 and 0052-0053- error function);
	Zhang is silent with regards to  selecting, as power proxy signals, a subset of the plurality of signals corresponding to weight values with positive values, the subset of signals and the corresponding subset of weight values determined simultaneously; and outputting identifiers of the power proxy signals and the corresponding subset of weight values, where the determined power model comprises a weighted sum of toggle data for the power proxy signals for the corresponding subset of weight values.  
	Bose teaches selecting, as power proxy signals (Para 0067, “other parameter changed based on power proxy values”), a subset of the plurality of signals corresponding to weight values with positive values (Para 0088), the subset of signals  (Para 0065 -0066) and the corresponding subset of weight values determined simultaneously; and outputting identifiers(Para 0047 -0048) of the power proxy signals and the corresponding subset of weight values, where the determined power model comprises a weighted sum of toggle data for the power proxy signals for the corresponding subset of weight values (Para 0073, “Whenever an activity in set of activities 362 specified to be monitored occurs, a value equal to a power usage weight associated with the activity is added to a counter. The counter is associated with one activity only. Then, periodically, the values held in the set of counters monitored by power proxy units 316 and 326 are collected by power proxy units 316 and 326. Power proxy units 316 and 326 each add these collected values together to arrive at a power usage estimate for the unit monitored by each of power proxy units 316 and 326. For example, power proxy unit 316 monitors unit 360. Unit 360 may be a chip let, thread 370, or a specialized unit such as a crypto or decompression assist engine. These power usage estimates are sent to power manager 304”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement proxy power signal as taught by Bose into the power estimation of Zhang since the technique of Bose is applied on power estimation. Power proxy facilitates with proper approximation of operational parameter such as frequency, voltage Therefore, this technique of power proxy utilization ensures dynamic approximation of operational parameter and helps reliable estimation of power usage (Bose, Para [0065]).

Regarding claim 3 the combination of Zhang and Bose teaches the limitations of claim 1.
	Zhang teaches where providing said toggle data comprises: simulating a workflow to provide toggle data for the power signals (Fig 2D showing workflow using toggle data); and estimating power usage in the circuit (Fig 2D, block 250), for the workflow, from the provided toggle data (Para 0032-0035)
	Zhang is silent with regards to power proxy signal (Para 0065, proxy values); for the power proxy signals using the determined power model (Para 0066, power model).
	Bose teaches power proxy signal (Para 0065, proxy values); for the power proxy signals using the determined power model (Para 0066, power model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement proxy power signal as taught by Bose into the power estimation of Zhang since the technique of Bose is applied on power estimation. Power proxy facilitates with proper approximation of operational parameter such as frequency, voltage Therefore, this technique of power proxy utilization ensures dynamic approximation of operational parameter and helps reliable estimation of power usage (Bose, Para [0065]).

Regarding claim 4 the combination of Zhang and Bose teaches the limitations of claim 1.
	Zhang teaches said modelling the first power usage (Para 0034-0035) as the weighted sum of toggle data for the set of weight values comprises: forming a weighted sum (Para 0047 – weighted multiplied sum) of toggle data for the power signals in a first-time window, using the set of weight values, to provide the first power usage (Para 0043, power window).  
	Zhang is silent with regards to proxy signal.
	Bose teaches proxy signal (Fig 3, proxy unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement proxy power signal as taught by Bose into the power estimation of Zhang since the technique of Bose is applied on power estimation. Power proxy facilitates with proper approximation of operational parameter such as frequency, voltage Therefore, this technique of power proxy utilization ensures dynamic approximation of operational parameter and helps reliable estimation of power usage (Bose, Para [0065]).

Regarding claim 6 the combination of Zhang and Bose teaches the limitations of claim 4.
Zhang further teaches averaging toggle data for each power proxy signal over a plurality of clock cycles in one or more second time windows, within the first-time window, to provide averaged toggle data; and forming the weighted sum of toggle data as a weighted sum of the averaged toggle data (Fig 2D, average power estimate, Para 0034 discusses about power window. Check claim 13 too).  
	Zhang is silent with regards to proxy signal.
	Bose teaches proxy signal (Fig 3, proxy unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement proxy power signal as taught by Bose into the power estimation of Zhang since the technique of Bose is applied on power estimation. Power proxy facilitates with proper approximation of operational parameter such as frequency, voltage Therefore, this technique of power proxy utilization ensures dynamic approximation of operational parameter and helps reliable estimation of power usage (Bose, Para [0065]).

Regarding claim 9 the combination of Zhang and Bose teaches the limitations of claim 1.
	Zhang further teaches where said power usage is an average power usage over the first-time window (Fig 2D, average power estimate, Para 0034 discusses about power window. Check claim 13 too).  
	
Regarding claim 12 Zhang teaches A method for measuring power usage of a primary circuit, the method comprising (Fig 2B, Average power estimates 250): P06697US.family28PATENT 
	storing, in a power meter circuit, a set of weight values for a plurality of signals in the primary circuit (Para 0047, “the values stored in a table”), where selection of the signals and determination of the weight values are performed together in an automated design process for the primary circuit (Para 0072,” weights of fully connected layer”. Para 0092, “automation”);
	 receiving, by the power meter circuit, toggle data from in the primary circuit for a plurality of clock cycles of the primary circuit in a first-time window (Para 0029 and claim 9); 
	Zhang is silent with regards to selection of proxy signal; for each power proxy signals, averaging the toggle data over one or more clock cycles in one or more second time windows, within the first-time window, to provide averaged toggle data for the one or more second time windows; 
for each power proxy signal, outputting the averaged toggle data for the one or more second time windows; and 
combining the averaged toggle data for the one or more second time windows from the plurality of power proxy signals based on a set of weight values to provide the power usage; and outputting the power usage.
	Bose teaches selection of proxy signal (Para 0072, proxy unit assigned); for each power proxy signals, averaging the toggle data over one or more clock cycles (Para 0085, “average occurrence of activity” and “natural cycle of execution”) in one or more second time windows, within the first-time window, to provide averaged toggle data for the one or more second time windows (Para 0074, “time period”); 
for each power proxy signal, outputting the averaged toggle data for the one or more second time windows (Para 0045, output, Para 0085 -average); and 
combining the averaged toggle data for the one or more second time windows from the plurality of power proxy signals based on a set of weight values to provide the power usage (Para 0075 and Para 0085 for average occurrence); and outputting the power usage (Fig 3, “power consumption”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement proxy power signal as taught by Bose into the power estimation of Zhang since the technique of Bose is applied on power estimation. Power proxy facilitates with proper approximation of operational parameter such as frequency, voltage Therefore, this technique of power proxy utilization ensures dynamic approximation of operational parameter and helps reliable estimation of power usage (Bose, Para [0065]).
Regarding claim 14 the combination of Zhang and Bose teaches the limitations of claim 12.
	Zhang further teaches where combining the averaged (Para 0047, the sum of average power) toggle data includes forming a sum of the toggle data (Para 0044-0045) weighted by the set of weight values (Para 0047, weighted multiplied sum).
  
Regarding claim 15 the combination of Zhang and Bose teaches the limitations of claim 12.
	Zhang further teaches where said averaging is performed after said combining (Para 0046, “The inferred combinational gate toggle rates output by the neural network are converted to average power estimates by translation
logic 310.”)  

Regarding claim 17 Zhang teaches A power meter for measuring power usage in a circuit (Fig 2B, Average power estimates 250): P06697US.family28PATENT a pre-processor configured to:
	receive toggle data for a plurality of power signals (Abstract, toggle data) in the circuit for a plurality of clock cycles of the circuit in a first-time window, where the power signals and an associated set of weight values are determined together in an automated design process for the power meter based on the circuit (Para 0072,” weights of fully connected layer”. Para 0092);
	 Zhang is silent with regards to for each power proxy signal, average the toggle data over one or more clock cycles in one or more second time windows, within the first-time window, to provide averaged toggle data for the one or more second time windows and for each power proxy signal, output the averaged toggle data for the one or more second time windows; 
and a weighting network configured to: combine the averaged toggle data from the plurality of power proxy signals based on the set of weight values to provide the measured power usage.  
	Bose teaches for each power proxy signal (Para 0072, proxy unit assigned);, average the toggle data over one or more clock cycles in one or more second time windows, within the first-time window, to provide averaged toggle data ( Para 0085, “ average occurrence of activity” and “natural cycle of execution”) for the one or more second time windows and for each power proxy signal, output the averaged toggle data for the one or more second time windows (Para 0074, “time period”); 
and a weighting network configured to: combine the averaged toggle data from the plurality of power proxy signals based on the set of weight values to provide the measured power usage (Para 0075 and Para 0085 for average occurrence).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement proxy power signal as taught by Bose into the power estimation of Zhang since the technique of Bose is applied on power estimation. Power proxy facilitates with proper approximation of operational parameter such as frequency, voltage Therefore, this technique of power proxy utilization ensures dynamic approximation of operational parameter and helps reliable estimation of power usage (Bose, Para [0065]).

Regarding claim 19 the combination of Zhang and Bose teaches the limitations of claim 17.
	Zhang further teaches where the measured power usage comprises a weighted sum of the averaged toggle data (Abstract, toggle data. Para 0047 – weighted multiplied sum). 
Claims 2,5,10,13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang in view of Bose and further in view of Wang et al. (US 10,909283 B1).
Regarding claim 2 the combination of Zhang and Bose teaches the limitations of claim 1.
	The combination is silent with regards to where providing said toggle data comprises emulating, by a hardware emulator, a workflow to provide the power proxy signals ( Abstract, “ the method includes generating instrument logic to determine a power consumption of the circuit layout based on a number of toggling netlists in each cluster for each clock cycle, and on the average toggle weight factor for each cluster, merging, with a compiler tool, the instrument logic with the circuit layout into an executable file for an emulator tool. The method includes evaluating the power consumption of the circuit layout with the emulator tool”); determining the toggle data based on transitions in the power proxy signals (Col 2, line 1-15).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement hardware emulator as taught by Wang into the weighted toggle data of power estimation of Zhang (Abstract) since the technique of Wang is from same field of endeavor (weighted toggle data of power estimation). One of the ordinary skills in the art would appreciate hardware based weighted toggle technique because this will provide faster speed in calculation. “Using software-based emulator to compute WTC (weighted toggle technique) painstakingly track different toggling nets in the circuit design to accumulate all of weights of toggling nets on each clock cycle. If the time window includes many clock cycles, the software calculations may take hours (or even days) for large circuit designs that include hundreds of millions, or even billions of gates” (Wang, Col1, line 45-49). Thus, by introducing a hardware based weighted toggle technique (WTC) Wang is not only reducing computing time but also increasing accuracy. Therefore, this technique of hardware-based emulator can provide real time accurate estimation in a faster speed (Wang, Col 5, line 1-15).

Regarding claim 5 the combination of Zhang and Bose teaches the limitations of claim 1.
	The combination is silent with regards to forming the weighted sum of toggle data for a plurality of overlapping first time windows.  
	Wang teaches forming the weighted sum of toggle data for a plurality of overlapping first time windows (Col 10, overlapping time or simultaneously).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement hardware emulator as taught by Wang into the weighted toggle data of power estimation of Zhang (Abstract) since the technique of Wang is from same field of endeavor (weighted toggle data of power estimation). One of the ordinary skills in the art would appreciate hardware based weighted toggle technique because this will provide faster speed in calculation. “Using software-based emulator to compute WTC (weighted toggle technique) painstakingly track different toggling nets in the circuit design to accumulate all of weights of toggling nets on each clock cycle. If the time window includes many clock cycles, the software calculations may take hours (or even days) for large circuit designs that include hundreds of millions, or even billions of gates” (Wang, Col1, line 45-49). Thus, by introducing a hardware based weighted toggle technique (WTC) Wang is not only reducing computing time but also increasing accuracy. Therefore, this technique of hardware-based emulator can provide real time accurate estimation in a faster speed (Wang, Col 5, line 1-15).

Regarding claim 10 the combination of Zhang and Bose teaches the limitations of claim 1.
	The combination is silent with regards to where said determining values of the weight values and said selecting power proxy signals are performed in a plurality of iterations.   
	Wang teaches where said determining values of the weight values and said selecting power proxy signals are performed in a plurality of iterations (Fig 9, block 906).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement hardware emulator as taught by Wang into the weighted toggle data of power estimation of Zhang (Abstract) since the technique of Wang is from same field of endeavor (weighted toggle data of power estimation). One of the ordinary skills in the art would appreciate hardware based weighted toggle technique because this will provide faster speed in calculation. “Using software-based emulator to compute WTC (weighted toggle technique) painstakingly track different toggling nets in the circuit design to accumulate all of weights of toggling nets on each clock cycle. If the time window includes many clock cycles, the software calculations may take hours (or even days) for large circuit designs that include hundreds of millions, or even billions of gates” (Wang, Col1, line 45-49). Thus, by introducing a hardware based weighted toggle technique (WTC) Wang is not only reducing computing time but also increasing accuracy. Therefore, this technique of hardware-based emulator can provide real time accurate estimation in a faster speed (Wang, Col 5, line 1-15).

Regarding claim 13 the combination of Zhang and Bose teaches the limitations of claim 12.
	The combination is silent with regards to where the first-time window is one of a plurality of overlapping time windows.  
	Wang teaches where the first-time window is one of a plurality of overlapping time windows (Col 10, overlapping time or simultaneously).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement hardware emulator as taught by Wang into the weighted toggle data of power estimation of Zhang (Abstract) since the technique of Wang is from same field of endeavor (weighted toggle data of power estimation). One of the ordinary skills in the art would appreciate hardware based weighted toggle technique because this will provide faster speed in calculation. “Using software-based emulator to compute WTC (weighted toggle technique) painstakingly track different toggling nets in the circuit design to accumulate all of weights of toggling nets on each clock cycle. If the time window includes many clock cycles, the software calculations may take hours (or even days) for large circuit designs that include hundreds of millions, or even billions of gates” (Wang, Col1, line 45-49). Thus, by introducing a hardware based weighted toggle technique (WTC) Wang is not only reducing computing time but also increasing accuracy. Therefore, this technique of hardware-based emulator can provide real time accurate estimation in a faster speed (Wang, Col 5, line 1-15).

Regarding claim 18 the combination of Zhang and Bose teaches the limitations of claim 17.
	The combination is silent with regards to where the preprocessor is configured to receive toggle data in a plurality of overlapping first time windows and the power meter is configured to provide the measured power usage in each of the plurality of overlapping first time windows.  
	Wang teaches where the preprocessor is configured to receive toggle data in a plurality of overlapping first time windows and the power meter is configured to provide the measured power usage in each of the plurality of overlapping first time windows.  
 (Col 10, overlapping time or simultaneously).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement hardware emulator as taught by Wang into the weighted toggle data of power estimation of Zhang (Abstract) since the technique of Wang is from same field of endeavor (weighted toggle data of power estimation). One of the ordinary skills in the art would appreciate hardware based weighted toggle technique because this will provide faster speed in calculation. “Using software-based emulator to compute WTC (weighted toggle technique) painstakingly track different toggling nets in the circuit design to accumulate all of weights of toggling nets on each clock cycle. If the time window includes many clock cycles, the software calculations may take hours (or even days) for large circuit designs that include hundreds of millions, or even billions of gates” (Wang, Col1, line 45-49). Thus, by introducing a hardware based weighted toggle technique (WTC) Wang is not only reducing computing time but also increasing accuracy. Therefore, this technique of hardware-based emulator can provide real time accurate estimation in a faster speed (Wang, Col 5, line 1-15).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Zhang in view of Bose and further in view of Pascual et al. (  US-20120036375-A1) (hereinafter Pascual).
Regarding claim 7 the combination of Zhang and Bose teaches the limitations of claim 1.
	The combination is silent with regards to, where said difference is a squared difference over a plurality of clock cycles and said penalty function of the weight values is a minimax concave penalty (MCP) function of the weight values.
	Pascual teaches where said difference is a squared difference over a plurality of clock cycles and said penalty function of the weight values is a minimax concave penalty ( Para 0034 – “In order to enable an optimized state of the operation to be found in an efficient manner, it is very desirable for the optimization fonction chosen to have a convex or concave form (or quasi-convex or quasi-concave), depending on whether the optimization is a minimization or a maximization of the function, over the field of possible values of the variable parameter”. Also, Para 0035 -penalty subfunction) (MCP) function of the weight values (Para 0064 -0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Minmax concave function as taught by Pascual into the power calculation of Zhang since the technique of Pascual is applied on power calculation. The optimization function itself can be a function for minimization of the energy or power consumed. Utilizing optimization function such as MCP is well known in the art to meet the goal of lower energy. Therefore, this technique of Minmax concave function ensures to keep the difference low and helps to reach the target of less power usage (Pascual, Para 0029).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Zhang in view of Bose and further in view of Patil et al. (  US- 2021/0109908-A1) (hereinafter Patil).
Regarding claim 8 the combination of Zhang and Bose teaches the limitations of claim 1.
	The combination is silent with regards to, refining values of the subset of weight values using regression.  
	Patil teaches refining (Para 0010, “refine the estimate of a missing parameter value”) values of the subset of weight values using regression ( Abstract, “b) determining correlation scores for the first parameter, wherein each correlation score indicates a level of correlation between the parameter values in the data set for the first parameter and the parameter values in the data set for a respective one of the other parameters in the plurality of parameters; (c) determining a subset of the plurality of parameters to use to form regression trees based on the determined completeness scores and the determined correlation scores; (d) forming a plurality of regression trees, wherein each regression tree relates to a respective parameter combination of the first parameter and one or more of the other parameters in the determined subset,”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement regression technique in refinement as taught by Patil into the weight calculation of Zhang since the technique of Pascual is applied on weight calculation. Regression is well known in the art as a decision making and statistical tool to use to replace missing parameter. Any missing weight value in power estimation calculation can be refined by this technique Therefore, this technique of regression would facilitate reliable weight estimation (Patil, para 0001 -0002).
	
Claims 11,16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang in view of Bose and further in view of Carney et al. (  US 2011/0047402 A1).
Regarding claim 11 the combination of Zhang and Bose teaches the limitations of claim 1.
	The combination is silent with regards to configuring the power meter to couple to the power proxy signals in the circuit; and configuring the power meter to generate the toggle data from the power proxy signals.  
	Carney teaches configuring the power meter to couple to the power proxy signals in the circuit (Abstract, “A controller may include a measurement circuit configured to generate a proxy signal representing delay variations in the
controller.”); and configuring the power meter to generate the toggle data from the power proxy signals (Page 5, claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement proxy power signal and toggle data generation technique as taught by Carney into the power estimation of Zhang modified by Bose since the technique of Carney is applied on proxy signal and toggle data generation which is the integral part of power estimation. Power proxy signal is utilized measuring operating condition of a system. Toggle data is used actively in power estimation. Hence generating power proxy signal and toggle data are required to ultimately estimate power value in a system. Therefore, this technique of power proxy and toggle data generation technique helps to indicate a proper way of proxy signal and toggle data generation which can later be used in estimation technique (Carney, Para [0012]).
  Regarding claim 16 the combination of Zhang and Bose teaches the limitations of claim 12.
	The combination is silent with regards to producing the toggle data from the power proxy signals in the circuit.  
	Carney teaches producing the toggle data (Page 15, claim 5) from the power proxy signals in the circuit (Abstract, “A controller may include a measurement circuit configured to generate a proxy signal representing delay variations in the
controller.”); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement proxy power signal and toggle data generation technique as taught by Carney into the power estimation of Zhang modified by Bose since the technique of Carney is applied on proxy signal and toggle data generation which is the integral part of power estimation. Power proxy signal is utilized measuring operating condition of a system. Toggle data is used actively in power estimation. Hence generating power proxy signal and toggle data are required to ultimately estimate power value in a system. Therefore, this technique of power proxy and toggle data generation technique helps to indicate a proper way of proxy signal and toggle data generation which can later be used in estimation technique (Carney, Para [0012]).
 Regarding claim 20 the combination of Zhang and Bose teaches the limitations of claim 17.
	The combination is silent with regards to one or more change detectors configured to receive power proxy signals from the circuit and produce the toggle data therefrom.  
	Carney teaches one or more change detectors (Para 0044, change detector) configured to receive power proxy signals from the circuit and produce the toggle data therefrom (Abstract, “A controller may include a measurement circuit configured to generate a proxy signal representing delay variations in the controller.” Page 15, claim 5); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement proxy power signal and toggle data generation technique as taught by Carney into the power estimation of Zhang modified by Bose since the technique of Carney is applied on proxy signal and toggle data generation which is the integral part of power estimation. Power proxy signal is utilized measuring operating condition of a system. Toggle data is used actively in power estimation. Hence generating power proxy signal and toggle data are required to ultimately estimate power value in a system. Therefore, this technique of power proxy and toggle data generation technique helps to indicate a proper way of proxy signal and toggle data generation which can later be used in estimation technique (Carney, Para [0012]).

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Dalton et al. (US 2008/0092092 A1)- This art teaches power analysis in digital circuit.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862




/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/29/2022